Case 1:18-cv-11926-PBS Document 17-3 Filed 11/08/18 Page 1 of 3




                        EXHIBIT 3
   Case 1:18-cv-11926-PBS Document 17-3 Filed 11/08/18 Page 2 of 3




In the Matter of Trading in the Securities of Ligand Pharmaceuticals, Inc. (HO-12718)

     SUBMISSION ON BEHALF OF REV. FR. EMMANUEL LEMELSON




                                   SPEARS & IMES LLP
                                   David Spears
                                   David B. Mesrobian

                                   51 Madison Avenue
                                   New York, New York 10010
                                   (212) 213-6996
                                   dspears@spearsimes.com

                                   Attorneys for Rev. Fr. Emmanuel Lemelson




                                                FOIA TREATMENT REQUESTED
                                                 PURSUANT TO 17 C.F.R. § 200.83
         Case 1:18-cv-11926-PBS Document 17-3 Filed 11/08/18 Page 3 of 3



thousands of its own shares from its largest shareholder coincident with the debt issuance. The

Staff alleges that there were at least two false statements in this Report.

       First, the Staff challenges Lemelson’s statement on page 3 that Ligand “issued $245

million in new debt against the company’s tangible equity of just $21,000, giving rise to a debt to

tangible equity ratio of 11,667-to-1 (that is to say, $11,667 dollars in debt for every $1 dollar in

tangible common shareholder equity).” Second, the Staff challenges Lemelson’s statement on

page 5 that “the SEC published form 13G/A filed by BVF, Inc., which revealed that Ligand's

largest shareholder was reporting that, pursuant to SEC rule 13-d, the company had sold 484,524

shares of Ligand stock as of August 19, the first date that funds from Ligand's new debt became

available.”

       As to the first statement, Lemelson acknowledged during his testimony that he made an

obvious error by failing to include the cash proceeds from the issuance in his debt-equity

calculation and that his equity number was therefore off by the $245 million in cash raised. (See

Tr. at 824-25, 832-34.) This was an inadvertent (and glaringly obvious) error, however, and one

which was readily discernible from a quick comparison to the referenced Ligand filing(s).

       With respect to the second statement regarding the BVF transaction, it is unclear why the

Staff believes this statement was objectively false. On August 14, 2014, BVF Inc. reported on its

Form 13F that, as of June 30, 2014, its partners’ combined ownership interest in Ligand was

1,893,123 shares. 31 Then, on August 18, 2014, Ligand filed a Form 8-K in which it announced

its intention to use $37.8 million of the net proceeds of the convertible notes transactions “to

repurchase shares of the Company’s common stock from purchasers of the Notes in privately



         31
            Available at
https://www.sec.gov/Archives/edgar/data/1056807/000092189514001872/xslForm13F_X01/primary_doc.xml;
https://www.sec.gov/Archives/edgar/data/1056807/000092189514001872/xslForm13F_X01/infotable.xml.

                                                  26
                                                                              FOIA TREATMENT REQUESTED
                                                                               PURSUANT TO 17 C.F.R. § 200.83
